Case: 21-60871     Document: 00516473045         Page: 1     Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 15, 2022
                                  No. 21-60871
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dandre Dshon Evans,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:21-CV-288
                           USDC No. 1:17-CR-102-1


   Before Higginbotham, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Dandre Dshon Evans, federal prisoner # 20446-043, was convicted of
   two counts of possession of a firearm by a felon and was sentenced to
   consecutive terms of 120 months of imprisonment and 31 months of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60871       Document: 00516473045           Page: 2    Date Filed: 09/15/2022




                                      No. 21-60871


   imprisonment. After his first 28 U.S.C. § 2255 motion was denied, and a
   second § 2255 motion was dismissed as unauthorized, Evans filed a pro se
   “Motion for Declaration of Legal Rights.” The district court construed the
   filing as a 28 U.S.C. § 2241 petition and dismissed it, without prejudice, for
   lack of jurisdiction. Evans then filed a notice of appeal.
            In the matter at hand, Evans moves this court for a COA. However,
   as a federal prisoner appealing the denial of a § 2241 petition, Evans is not
   required to obtain a COA. See Wilson v. Roy, 643 F.3d 433, 434 (5th Cir.
   2011); Ojo v. INS, 106 F.3d 680, 681 (5th Cir. 1997). Accordingly, his request
   for a COA is DENIED as unnecessary.
            A § 2241 petition must be filed in the district in which the prisoner is
   confined. Reyes-Requena v. United States, 243 F.3d 893, 895 n.3 (5th Cir.
   2001).     Because Evans was confined in Florida, and “the district of
   incarceration is the only district that has jurisdiction to entertain a
   defendant’s § 2241 petition,” Lee v. Wetzel, 244 F.3d 370, 373 (5th Cir.
   2001), we AFFIRM the district court’s dismissal.
            Alternatively, to the extent that Evans’s Motion for Declaration of
   Legal Rights should have been construed by the district court as a timely
   motion under Federal Rule of Civil Procedure Rule 59(e) to alter or amend
   the judgment dismissing his second § 2255 motion as an unauthorized
   successive motion, the underlying judgment would be subject to review.
   Evans must obtain a COA to appeal the denial of the ruling denying his
   second § 2255 motion, and to do so he must make “a substantial showing of
   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,
   the district court’s denial is based on a procedural ruling rather than on the
   merits, the prisoner must demonstrate that “jurists of reason would find it
   debatable whether the [motion] states a valid claim of the denial of a
   constitutional right and that jurists of reason would find it debatable whether




                                           2
Case: 21-60871      Document: 00516473045          Page: 3   Date Filed: 09/15/2022




                                    No. 21-60871


   the district court was correct in its procedural ruling.” Slack v. McDaniel,
   529 U.S. 473, 484 (2000). Because his contentions as to the merits of his
   claims of ineffective assistance of counsel and district court errors at
   sentencing fail to make the required showing, Evans’s motion for a COA is
   DENIED.
          Finally, given liberal construction, Evans’s pro se COA filing seeks
   this court’s authorization to file a successive § 2255 motion. To the extent
   that Evans is reraising the same claims adjudicated in his first § 2255 motion,
   they cannot be considered. See 28 U.S.C. § 2244(b)(1); In re Bourgeois, 902
   F.3d 446, 447-48 (5th Cir. 2018) (holding that § 2244(b)(1) is incorporated
   into § 2255(h)). In any event, because Evans fails to make the required prima
   facie showing that his claims rely on newly discovered evidence or a new rule
   of constitutional law, made retroactive to cases on collateral review by the
   Supreme Court, that was previously unavailable, his motion for authorization
   is DENIED. See § 2244(b)(3)(C); § 2255(h).




                                          3